OPINION — AG — ** TRAINING SCHOOL — EXAMINATION — PHYSICIANS ** THE DOCTORS APPOINTED BY THE COURT TO MAKE AN EXAMINATION (PHYSICIAN EXAMINATION OF CHILDREN OR JUVENILES) REQUIRED BY 10 O.S. 114.2 [10-114.2] SHOULD BE PAID A REASONABLE FEE, AS FIXED BY THE COURT IN THE CASE, AND THAT THE SAME MAY BE PAID FROM THE COURT FUND OF THE COUNTY, OR FROM ANY APPROPRIATION AVAILABLE FOR PAYING THE EXPENSES OF THE JUVENILE COURT. (CLAIMS AGAINST THE COUNTY, MENTALLY ILL, COURT APPOINTED DOCTOR) CITE: 10 O.S. 114.2 [10-114.2], 62 O.S. 323 [62-323] (JAMES P. GARRETT)